Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
This office action is responsive to the Amendment and Remarks filed 15 November 2022. Claims 1-20 remain pending and presently under consideration in this application. 
Response to Amendment
The rejection of claims 1, 2, 8, and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraphs 5, 6, 9 and 14 of the previous office action on the merits, are hereby withdrawn in view of applicants’ amendments to the same. 
Applicants failed to amend each of claims 1, 5, 6, 8, 10, 11, 13 to satisfactorily address the rejection of claim under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraphs 4, 5, 7, 8, 10-13, and 15 of the previous office action on the merits. Please refer to paragraph for additional comments.
Applicants have amended each of independent claims 1 and 13 to recite that the proportion of the compound of formula IA is >8% by weight instead of >5% by weight, such that the rejection of claims over Kang et al. (U.S. Patent Application Publication No. 2020/0239779), as set forth in paragraph 18 of the previous office action on the merits, is no longer applicable under 35 U.S.C. 102(a)(1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claims 1 and 13 remain rejected as being vague and indefinite when they each recite “R1, R2 straight chain, branched or cyclic alkyl having 1 to 25 C atoms” (emphasis added); the scope of the protection sought is not clear, since a branched alkyl group requires a minimum of 3 C atoms, and a cyclic alkyl group requires a minimum of 3 C atoms. Claims 1 and 13 each fail to particularly point out and distinctly claim the substituent R1 and R2 in the compound of formula IA.
Amended claim 13 remains rejected as being vague and indefinite when they each recite “L1, L2 F or Cl, preferably F” (emphasis added); the scope of the protection sought by “preferably” is not clear. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language via “preferably” is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Applicants amended claim 1 to satisfactorily address this rejection, but did not amend claim 13. 
Claim 5 and amended claim 13 remain rejected as being vague and indefinite when they each recite “R1, R2 straight chain, branched or cyclic alkyl having 1 to 25 C atoms” (emphasis added); the scope of the protection sought is not clear, since a branched alkyl group requires a minimum of 3 C atoms, and a cyclic alkyl group requires a minimum of 3 C atoms. Claims 5 and 13 each fail to particularly point out and distinctly claim the substituent R1and R2 in the compound of formula II.
Claim 6 remains rejected as being vague and indefinite when it recites “R2A and R2B each independently of one another, denote H, an alkyl or alkenyl radical having up to 15 C atoms” (emphasis added); the scope of the protection sought is not clear, since an alkenyl group requires a minimum of 2 C atoms. Claim 6 fails to particularly point out and distinctly claim the substituent R1and R2 in the compounds of formulae IIA through IID contained in the claimed liquid crystal composition/ liquid-crystalline medium.
Amended claim 13 remains rejected as being vague and indefinite it recites “Z51, Z52 each, independently of one another, denote -CH2-CH2-, -CH2-O-, -CH=CH-, -C≡C-, -COO- or a single bond, preferably -CH2-CH2-, -CH2-O-, or a single bond and particularly preferably a single bond” (emphasis added); the scope of the protection sought by each of “preferably” and “particularly preferably” is not clear. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language via “preferably” is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Applicants amended claim 8 to satisfactorily address this rejection, but did not amend claim 13. 
Claim 10 remains rejected as being vague and indefinite when it recites “or straight-chain or branched alkyl having 1 to 25 C atoms” (emphasis added) with respect to the substituents Ra and Rb in the polymerizable compound of formula I; the scope of the protection sought is not clear, since a branched alkyl group requires a minimum of 3 C atoms. Claim 10 fails to particularly point out and distinctly claim the substituents Ra and Rb in the polymerizable compound of formula I contained in the claimed liquid-crystalline medium.
Claim 10 remains rejected as being vague and indefinite when it recites “or straight-chain or branched alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy having 1 to 25 C atoms” (emphasis added) with respect to the substituent L in the polymerizable compound of formula I; the scope of the protection sought is not clear, since a branched group requires a minimum of 3 C atoms. Claim 10 fails to particularly point out and distinctly claim the substituent L in the polymerizable compound of formula I contained in the claimed liquid-crystalline medium.
Claim 11 remains rejected as being vague and indefinite when it recites “straight-chain or branched, optionally mono- or polyfluorinated alkyl, alkoxy, alkynyl, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy having 1 to 12 C atoms” (emphasis added) with respect to the substituent L in the polymerizable compounds of formulae M1 through M31; the scope of the protection sought is not clear, since a branched group requires a minimum of 3 C atoms. Claim 11 fails to particularly point out and distinctly claim the substituent L in the polymerizable compounds of formulae M1 through M31 contained in the claimed liquid-crystalline medium.
Claim 13 remains rejected as being vague and indefinite when it recites “L11 and L12 each independently of one another, denote F, Cl, CF3, or CHF2, preferably H or F, most preferably F” (emphasis added) with respect to the compound of formula III; the scope of the protection sought by each of “preferably” and “most preferably” is not clear. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. Patent Application Publication No. 2020/0239779).
Kang et al. discloses a liquid crystal medium, the corresponding method of preparation thereof said liquid crystal medium, as well as the corresponding use thereof said liquid crystal medium in a liquid crystal display (claims 8 and 9), characterized in that said liquid crystal medium comprises: a polymerizable component A) comprising one or more polymerizable compounds inclusive of those of the present claims 10 and 11 (see [0027]); and a liquid-crystalline component B), comprising at least one dibenzothiophene compound inclusive of the dibenzothiophene compounds of the present formula IA as represented therein by compounds containing 
    PNG
    media_image1.png
    98
    329
    media_image1.png
    Greyscale
as in 
    PNG
    media_image2.png
    155
    363
    media_image2.png
    Greyscale
 ([0073], [0074]), at least one compound inclusive of the compounds of the present formula IB as represented therein by 
    PNG
    media_image3.png
    128
    419
    media_image3.png
    Greyscale
([0033]), and at least one compound inclusive of the compounds of the present formula IC as represented therein by 
    PNG
    media_image4.png
    87
    359
    media_image4.png
    Greyscale
([0018], claims) and 
    PNG
    media_image5.png
    89
    365
    media_image5.png
    Greyscale
 [0046]. The inventive liquid crystal medium further comprises compounds inclusive of those compounds of the present formulae II as well as IIA/IIB in the present claims 5 and 6 as represented therein by
    PNG
    media_image6.png
    138
    426
    media_image6.png
    Greyscale
([0028], [0033]), compounds inclusive of those compounds of the present formula IV in the present claim 7 as represented therein by 
    PNG
    media_image5.png
    89
    365
    media_image5.png
    Greyscale
[0046], compounds inclusive of those compounds of the present formulae V and V-16 respectively in the present claims 8 and 9 as represented therein by 
    PNG
    media_image7.png
    81
    396
    media_image7.png
    Greyscale
(0018], [0020], claims)
The following examples expressly illustrate a liquid crystal medium comprising the aforementioned combination of a polymerizable compound with the compounds inclusive of those of the present formula IA, IB, IC, IV, V/V-16, characterized in that the compound of the present formula IA in the liquid crystal medium is 7.5 % by weight: 
    PNG
    media_image8.png
    420
    452
    media_image8.png
    Greyscale
[0088] 

    PNG
    media_image9.png
    410
    449
    media_image9.png
    Greyscale
[0091]. Kang et al. expressly teaches a liquid crystal composition characterized by the combination of a polymerizable compound with the compounds inclusive of those compounds of the present formulae IA, IB, IC, IV, V/V-16, except for the amount of the compound of formula IA being >8% by weight, as is now claimed. It is well within the level of skill of one in the liquid crystal art to adjust the % by weight of the compounds in the inventive liquid crystal composition in order to maximize the performance of the resulting liquid crystal composition. It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to adjust the % by weight of the compounds utilized therein the liquid crystal composition of Kang et al. with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein.
Response to Arguments
Applicant's arguments filed 15 November 2022, in response to the rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, for reciting that a branched alkyl group has “1 to 25 C atoms” or “1 to 12 C atoms” have been fully considered but they are not persuasive since “1 to” includes 1 to 2 C atoms, and a branched alkyl group requires a minimum of 3 C atoms. While the Examiner agrees with applicants’ comment that the claims should be interpreted reasonably, they must also be factually correct.
Applicant's arguments filed 15 November 2022, in response to the rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, for reciting that an alkenyl group has “up to 15 C atoms” have been fully considered but they are not persuasive since “up to” includes 0 to 1 C atoms, and an alkenyl group requires a minimum of 2 C atoms. While the Examiner agrees with applicants’ comment that the claims should be interpreted reasonably, they must also be factually correct.
Applicant's arguments filed 15 November 2022, in response to the rejection of claims under 35 U.S.C. 102(a)(1) over Kang et al. (U.S. Patent Application Publication No. 2020/0239779), as set forth in paragraph 18 of the previous office action on the merits, have been fully considered but are moot since the claims are now rejected under 35 U.S.C. 103. The dibenzothiophene compounds of the present formula IA, as well as the benefits therefrom their use in liquid crystal compositions is well known in the liquid crystal art, so it follows that varying the amount thereof said dibenzothiophene compounds to maximize the performance of the resulting liquid crystal composition is likewise within the level of skill of one in the liquid crystal art. In response to applicants’ arguments that the Kang et al. does not teach the use of the compound of formula IA in an amount of >8%, as is now claimed, the Examiner notes that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980). The amount of compound of formula IA utilized in the illustrated examples of Table 12 and 14 is 7.5%, which differs from the % by weight of the compounds of formula IA as is now claimed by only 0.5, which is well within the limits of standard deviation, especially considering that there is no evidence of record to indicate otherwise, i.e., that a difference of 0.5% with respect to the amount of the compound of formula IA has a statistically significant impact on the resulting liquid crystal composition. 
Applicant's arguments filed 15 November 2022, in response to the rejection of claims under 35 U.S.C. 103 over Engel et al. (U.S. Patent Application Publication No. 2020/0102499), as set forth in paragraph 20 of the previous office action on the merits, have been fully considered. Unlike Kang et al., the amount of the compound inclusive of the compound of formula IA utilized in the inventive liquid crystal compositions therein at 2% and 4%, is well below the % by weight as is now claimed. The aforementioned rejection is hereby withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722